142 F.3d 444
81 A.F.T.R.2d 98-1859, 98-1 USTC  P 50,400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard NOWAK, Plaintiff-Appellant,v.United States Internal Revenue Service, Defendant-Appellee.
No. 97-55678.D.C. No. CV-96-00744-H.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States District Court for the Southern District of California Marilyn L. Huff, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Richard Nowak appeals pro se the district court's grant of summary judgment to defendant Internal Revenue Service ("IRS") in his complaint filed under the Freedom of Information Act 5 U.S.C. § 552.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.


3
Nowak contends that the district court improperly concluded that no genuine issue of material fact existed as to the adequacy of the IRS's search for the documents he requested.  This argument lacks merit.


4
A search is adequate if it was reasonably calculated to uncover all relevant documents.  See Zemansky v. U.S. EPA, 767 F.2d 569, 571 (9th Cir.1985).  To demonstrate that a search was adequate, a government agency may rely on reasonably detailed, nonconclusory affidavits submitted in good faith.  See id.   Because the IRS submitted affidavits made in good faith by IRS employees attesting to the adequacy of the search, the district court did not err when it held that there was no genuine issue of material fact regarding adequacy.  See id. at 573.


5
Nowak contends that the district court erred by denying him a continuance under Federal Rule of Civil Procedure 56(f) to conduct further discovery.  This argument lacks merit.


6
We review district court denials of Rule 56(f) motions for abuse of discretion.  See Harris v. Duty Free Shoppers Ltd. Partnership, 940 F.2d 1272, 1276 (9th Cir.1991).  Because Nowak's request for a continuance under 56(f) was supported by only conclusory and speculative statements, the district court did not abuse its discretion when it denied Nowak's request.  See id at 1276.


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3